Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 07/16/2021.
Claims 1-20 are presented for examination.

Response to Arguments
Applicant’s arguments, see page 10, filed 07/16/2021, with respect to the objection of claim 19 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant’s arguments, see pages 10 and 11, filed 07/16/2021, with respect to the rejections of claims 2 and 6 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant’s arguments, see page 11, filed 07/16/2021, with respect to the rejection of claim 20 under 35 USC 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant’s arguments, see pages 11-15, filed 07/16/2021, with respect to the rejections of independent claims 1, 15 and 20 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendments.  Therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0132168 to Ahmed et al. (hereinafter Ahmed) in view of US 10,771,458 to Xia et al. (hereinafter Xia).
As to claims 1, 15 and 20, Ahmed teaches an apparatus, method and a non-volatile computer readable storage medium to: receive from a mobile device a request for authorization to access a data processing device located within a secured data center (FIGS. 10 and 11 and paragraphs 51, 63 and 64, access request received from the mobile device to access the server of the data center via a Bluetooth connection); and verify that user credentials received from the mobile device in conjunction with the authorization request match credentials of an authorized user, the authorized user being authorized to access the data processing device (paragraph 64, determination of whether the user has authorized access).
Ahmed does not explicitly teach verifying that the mobile device is in proximity to the data processing device and authorizing a user of the mobile device to access the data processing device through the mobile device in response to verifying the user credentials match credentials of an authorized user and verifying that the mobile device is in proximity to the data processing device.
However, Xia teaches verifying that the mobile device is in proximity to the data processing device and authorizing a user of the mobile device to access the data processing device through the mobile device in response to verifying the user credentials match credentials of an authorized user and verifying that the mobile device is in proximity to the data processing device (FIG. 1A, Col 8, lines 46-54 and Col 9, lines 28-35, wherein access is only provided after verification of the received credential and when the mobile device is within a physical proximity).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Ahmed to include the method of authentication as taught by Xia in order to increase the overall security of the system by requiring multifactor authentication, thus preventing unauthorized access using only illicitly acquired valid credentials.
As to claims 2 and 16, Xia teaches receiving, from the mobile device, proximity information; and verifying that the accessed proximity information is available at the data processing device (Col 3, lines 45-51 and Col 4, lines 8-12, signal strength and/or identity from the second device is used to verify proximity).
As to claim 4, Xia teaches wherein the proximity information available at the data processing device is dynamic and changes over time (Col 7, lines 20-29 and 37-54, wherein the proximity information is a threshold measurement and contains a time period).
As to claim 5, Ahmed teaches wherein verifying that the mobile device is in proximity to the data processing device comprises the mobile device connecting to a network available at the data processing device, the network comprising one of a wireless network available at the data processing device and a wired connection to the data processing device (FIGS. 10 and 11 and paragraphs 51, 63 and 64, access request received from the mobile device to access the server of the data center via a Bluetooth connection, wireless network interpreted as the network of the Bluetooth connection)
As to claim 6, Xia teaches wherein verifying that the mobile device is in proximity to the data processing device comprises one or more of: linking the mobile device to the network; -3-receiving authorization data from the mobile device over the network; and verifying over the network that the user credentials received from the mobile device in conjunction with the authorization request match credentials of the authorized user (Col 3, lines 45-51 and Col 4, lines 8-12, signal strength and/or identity from the second device is used to verify proximity after connecting to the network).
As to claim 7, Ahmed teaches wherein the wireless network comprises one or more of: a wireless network with a range of a specified distance from the data processing device (FIGS. 10 and 11 and paragraphs 51, 63 and 64, access request received from the mobile device to access the server of the data center via a Bluetooth connection, wireless network interpreted as the network of the Bluetooth connection which must be within a specific distance of the device to pair the two devices); a radio frequency identification ("RFID") tag readable by the mobile device: and a wireless network available within the secured data center, wherein a location of the mobile device within the secured data center is transmitted over the network.
As to claim 8, Xia teaches wherein verifying that the mobile device is in proximity to the data processing device comprises using information from a global positioning satellite ("GPS") to determine a location of the mobile device (Col 6, lines 7-10, GPS).
As to claims 9 and 17, Xia teaches wherein verifying user credentials received from the mobile device in conjunction with the authorization request match credentials of an authorized user comprises one or more of: -4-receiving a username and a password from the mobile device and matching the username and password with the username and password of an authorized user (Col 8, lines 4-10, username and password)
As to claims 10 and 18, Xia teaches wherein authorizing the mobile device to access the data processing device comprises one or more of: authorizing the mobile device for a period of time; and authorizing the mobile device until the mobile device is beyond a perimeter (Col 10, lines 15-21, disconnection event includes when the mobile device has moved such that it is no longer within a predetermined proximity).
As to claim 11, Xia teaches wherein authorizing the mobile device to access the data processing device further comprises limiting functionality of the mobile device (Col 8, line 55 to Col 10, line 14, wherein the credential is associated with specific rules, policies and/or conditions which allow access to particular applications while not allowing access to other applications which may include a higher level of confidential or security).
As to claim 12, Xia teaches wherein limiting functionality of the mobile device comprises one or more of: limiting access to one or more applications running on or executable on the mobile device (Col 8, line 55 to Col 10, line 14, wherein the credential is associated with specific rules, policies and/or conditions which allow access to particular applications while not allowing access to other applications which may include a higher level of confidential or security); stopping execution of one or more running applications on the mobile device; -5-limiting access to one or more functions of the mobile device; and executing a limiting application on the mobile device that limits access to one or more of an application running on the mobile device and a function of the mobile device.
As to claim 13, Xia teaches wherein authorizing the mobile device to access the data processing device further comprises starting an application that allows one or more of access and control of the data processing device (Col 9, lines 19-24, granting access including an operating system feature).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Xia in further view of US 2017/0213404 to Sivalingam et al. (hereinafter Sivalingam).
As to claim 3, Ahmed and Xia do not explicitly teach wherein the proximity information available at the data processing device is available on an electronic display.
However, Sivalingam teaches the proximity information available at the data processing device is available on an electronic display (paragraph 46, proximity is verified using a picture or video on an electronic display).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Ahmed and Xia to include the method of verifying proximity as taught by Sivalingam in order to increase the overall security of the system by providing visually confirmable picture or video data, thus preventing unauthorized access using false proximity data.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Xia in further view of US 8,893,252 to Bharghavan et al. (hereinafter Bharghavan).
As to claims 14 and 19, Ahmed and Xia do not explicitly teach code executable by the processor to limit communication capability of the mobile device in response to authorizing the mobile device to access the data processing device, wherein limiting communication capability of the mobile device comprises limiting communication between the mobile device and a devise outside of the secured data center.
However, Bharghavan teaches code executable by the processor to limit communication capability of the mobile device in response to authorizing the mobile device to access the data processing device, wherein limiting communication capability of the mobile device comprises limiting communication between the mobile device and a devise outside of the secured data center (Col 1, lines 36-46 and Col 2, lines 37 and 38 when within a specific region, including buildings, communication outside of the building is restricted)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Ahmed and Xia to include the method of restricting outside communication as taught by Bharghavan in order to prevent the sending and/or receiving of confidential information outside of the data center, therefore increasing the overall security and integrity of the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566.  The examiner can normally be reached on Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497